PER CURIAM.
After a joint trial a district court jury found defendant and a codefendant, Jens Olsen, guilty of charges of aggravated arson and conspiracy to commit arson. In State v. Olsen, Minn., 258 N.W.2d 898, filed October 7, 1977, we reversed Olsen’s conviction and ordered a new trial because the record did not show that Olsen and defendant had meaningfully waived their right to a separate trial until after the trial had started. In the opinion we also adopted new procedures requiring trial courts to personally address jointly represented defendants on the record before trial and inquire about their understanding of the potential dangers of dual representation by one attorney. A reversal of defendant’s conviction and a remand for a new trial is obviously mandated by this court’s decision in the Olsen case.
Reversed and remanded for a new trial.